DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11, 13-14, 27-29, 31, 34-35, 37, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samec (US 20160270656 A1).

Regarding claims 1, 13-14, 27 and 39, Samec discloses a method comprising: providing a virtual environment to a user via a virtual or augmented reality system, the virtual or augmented reality system comprising a head-mounted 



Regarding claims 3 and 29, Samec discloses further comprising recording an adjustment from adjusting the healthcare regimen in the electronic health record (“adjustments to the optical prescription,” “recording historical data,” [1693; 1817]). 

Regarding claim 5, Samec discloses wherein adjusting the healthcare regimen comprises notifying a healthcare provider of an adjustment (“adjustments to the optical prescription,” “recording historical data,” [1693; 1817]; [1471] discloses sharing information, stating, “health system may be configured to be autonomous (i.e., provide results directly to the user or other person”). Samec also states that in response to the results, “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect.” [1592], states wherein this “treatment protocol can involve more treatment sessions” [1593], wherein this increased frequency of schedule may be attributed to changes to a prescription, like the worsening of strabismus or amblyopia [1607] and wherein this training may be performed with a medical professional [1609]).  


Regarding claim 6, Samec discloses wherein the adjustment comprises an increase in number of visits from a healthcare provider (Samec states that in response to the results, “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect.” [1592], states wherein this “treatment protocol can involve more treatment sessions” [1593], wherein this increased frequency of schedule may be attributed to changes to a prescription, like the worsening of strabismus or amblyopia [1607] and wherein this training may be performed with a medical professional [1609]).  

Regarding claim 7, Samec discloses wherein the adjustment comprises a decrease in number of visits from a healthcare provider (Samec states that in response to the results, “the ophthalmic system selects a treatment protocol to help treat the wearer's visual defect.” [1592], states wherein this “ophthalmic system can be configured to terminate the treatment protocol prior to finishing,” [1606], i.e. decreasing the number of sessions, wherein this decreased frequency of schedule may be attributed to changes relative to a previously measured threshold, like an increase in fatigue (“fatigue in the eye” [1606]) and wherein this training may be performed with a medical professional [1609]).  

 Regarding claim 8 and 34, Samec discloses further comprising collecting biometric data from the user (eye tracking system [1660]). 

Regarding claim 9 and 35, Samec discloses wherein the biometric data comprises eye movement collected with a camera (eye tracking system [1660]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Samec in view of Cheung (US 20130116807 A1).

Regarding claims 11 and 37, Samec discloses wherein the biometric data comprises breathing rate (end tidal CO2 volume, a related metric, claim 26) and discloses collected with a microphone (microphone used to monitor physiological state (1697; 2181; 2183]). However Samec does not explicitly state measuring breathing rate with a microphone; Cheung, which discloses a sensor system for .

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Samec, in further view of Green (US 20110301982 A1). 
Regarding claim 4, Samec discloses further comprising sending the adjustment to a healthcare third party ([1471] discloses sharing information, stating, “health system may be configured to be autonomous (i.e., provide results directly to the user or other person”) but does not explicitly state healthcare payer. However, Green which discloses a clinical data system and network discloses sharing data with a healthcare payer (see Abstract, [0149]). It would be obvious to one of ordinary skill in the art to incorporate the disclosure of data sharing as stated by Green with the system of Samec such that the healthcare payer receives updated health information, in order that payment or healthcare plan can be calibrated or patient profile updated as needed for seamless service. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see Abstract of US 20170112666 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792